

Exhibit 10.1




SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) sets forth the mutual
agreement of Dell Technologies Inc., for itself and its subsidiaries
(collectively, “Dell”) and David Goulden (“Executive”) regarding the subject
matters addressed below.


1.Separation Date. Dell and Executive agree that Executive’s employment with
Dell will end on February 2, 2018 (the “Separation Date”). Until the Separation
Date, Executive’s responsibilities will be to perform duties and special
projects consistent with Executive’s current position at Dell and as agreed to
by Executive and Steve Price. Executive’s agreement shall not be unreasonably
withheld. During this period, Executive will act in a professional manner and
abide by the Non-Disparagement provision stated below, and shall receive the
Base Salary which Executive currently receives and 401(k) and health and welfare
benefits consistent with similarly-situated employees, for Executive and his
spouse, from the date hereof through the Separation Date. Dell and Executive
have agreed that Executive may perform much of his obligations through the
Separation Date remotely, and Executive is not expected to be in the office
regularly during this period, however Executive shall be available as reasonably
required to attend meetings in Hopkinton, Massachusetts or otherwise as mutually
agreed. Nothing in this Agreement confers upon Executive a right to be a
continuing employee of Dell, or imposes on Dell an obligation to continue
Executive’s employment relationship, if Executive violates any of the terms of
this Agreement, any of the material provisions of Executive’s employment or
other agreements with Dell, or Dell’s Code of Conduct in a manner which is not
de minimis. Except as provided in the following sentence, if Executive’s
employment is terminated by Dell for the reasons set forth in the prior
sentence, Executive would be entitled to all consideration set forth in section
2 below, in which event all of the payments due to Executive under section 2
hereof would be paid based upon the number of days after the actual termination
date rather than the Separation Date. If Executive’s employment is terminated
before the Separation Date by Dell for Cause, as that term is defined in
Executive’s Protection of Sensitive Information, Noncompete and Nonsolicitation
Agreement (the “Noncompetition Agreement”), entered into between Executive and
Dell on August 12, 2016, the payments set forth in Section 2 will be forfeited
(except that any awards under the Dell Technologies Inc. 2013 Stock Incentive
Plan (the “2013 Plan”) shall be governed in accordance with their terms), and
Executive shall only receive those payments under the Noncompetition Agreement,
as well as all other agreements with Dell, which Executive would be entitled to
following a termination for Cause under the Noncompetition Agreement, including
but not limited to any vested rights which Executive may have to any equity or
401k and health and welfare benefits plans, in which case the terms of such
awards or plans shall control.
2.Consideration from Dell. If Executive signs this Agreement and does not revoke
it, Dell will provide Executive with the following good and valuable
consideration.
a.
Severance Pay. Within 30 days of the Separation Date, Dell will pay Executive
the amount of $1,700,000 (less applicable withholding for taxes) as severance.

b.
Additional Severance Pay. On Dell’s first payroll date that occurs immediately
after the one-year anniversary of the Separation Date, Dell will pay Executive
the amount of $850,000 (less applicable withholding for taxes) as severance,
assuming full compliance with Executive’s obligations under Section 4 of the
Executive’s Noncompetition Agreement.

c.
Accelerated Long Term Incentive Award. As soon as administratively practical
after the Separation Date, Dell will pay Executive the amount of $2,666,667
(less applicable withholding for taxes) as accelerated vesting under Executive’s
Long Term Incentive Award Agreement.

d.
Management Equity Plan (MEP).  Executive’s Dell Time Award, Dell Performance
Award and Stock Option Award under the 2013 Plan will be governed by their
terms. Without limiting the forgoing, (i) pursuant to the terms of Executive’s
Dell Time Award Agreement under Dell Technologies Inc. 2013 Stock Incentive
Plan, 72,728 shares under such award shall vest on Executive’s Separation Date,
(for the avoidance of doubt, such shares are in addition to the 145,455 shares
which vested on September 14, 2017 pursuant to the terms of Executive’s Dell





Page 1 of 5
        



--------------------------------------------------------------------------------




Time Award), (ii) pursuant to the terms of Executive’s Dell Performance Award
Agreement under the 2013 Stock Plan, 327,273 shares under such award shall
remain outstanding and eligible subsequently to vest in accordance with Section
3.3 thereof, and (iii) pursuant to the terms of Executive’s Stock Option
Agreement 245,674 shares of which are vested but unexercised stock options will
be exercisable during the nine-month period following the Separation Date: in
each of the above (i), (ii) and (iii), assuming full compliance with and subject
to all terms and conditions applicable to such award and shares. Dell and
Executive acknowledge that for all purposes under the Dell Time Award, Dell
Performance Award and Stock Option Agreement, Executive’s termination from Dell
is a “Qualifying Termination” as defined in those Agreements. Executive
acknowledges that, except as set forth in this Section 2(d), Executive does not
have any other rights to equity awards but is the owner of 72,727 shares of Dell
Stock.
e.
Healthcare. The cost of COBRA continuation coverage for Executive’s and his
spouse’s healthcare and dental coverage under applicable Dell benefit plans, if
elected by Executive, will be paid by Dell during the 12-month period following
the Separation Date. This payment will be sufficient to allow Executive and his
spouse to use the Dell EMC Executive Health program at the Lahey clinic, if it
is still available to similarly situated employees.

f.
No Further Payments. Executive agrees that Executive is not entitled to any
payments from Dell not set forth in this Section 2, including without
limitation, any bonus payment, whether under Dell’s Annual Incentive Bonus Plan
or Special Incentive Bonus Plan, other than any payments of Base Salary as
provided in Executive’s August 12, 2016 Offer Letter and 401(k) and health and
welfare benefits consistent with similarly-situated employees which Executive
shall continue to receive through the Separation Date.   Executive agrees and
acknowledges that Executive’s right to the payments described in this Section 2
remain subject to the terms of paragraph 8 of the Noncompetition Agreement,
entered into between Executive and Dell on August 12, 2016.

3.409A. This Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). 
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to be exempt from or to comply with Code Section 409A
and, if necessary, any such provision shall be deemed amended to comply with the
Code Section 409A and regulations thereunder.  While this Agreement is intended
to be exempt from or to comply with Code Section 409A, neither Dell nor any of
its affiliates makes or has made any representation, warranty or guarantee of
any federal, state or local tax consequences of Executive’s entitlements under
this Agreement, including, but not limited to, under Code Section 409A.
4.Complete Release. Executive hereby fully releases Dell and all of its owners,
partners, shareholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, subsidiaries, joint ventures,
and affiliates (and agents, directors, officers, employees, representatives, and
attorneys of such subsidiaries and affiliates) (collectively, "Released
Parties"), from any and all known or unknown claims or demands he may have
against any of them. Executive expressly waives any and all claims, whether
asserted on an individual or class action basis, against the Released Parties
including but not limited to all claims arising out of any contract, express or
implied, and whether executory or not, any covenant of good faith and fair
dealing, express or implied, any tort (whether intentional or negligent,
including claims arising out of the negligence or gross negligence by the
Released Parties and claims of express or implied defamation by the Released
Parties), and any federal, state, or other governmental statute, regulation, or
ordinance, including, without limitation, those relating to qui tam, employment
discrimination, termination of employment, payment of wages or provision of
benefits, Title VII of the Civil Rights Act of 1964 as amended, the Civil Rights
Act of 1991, the Americans with Disabilities Act, the Genetic Information
Nondiscrimination Act, the Employee Retirement Income Security Act, the Family
and Medical Leave Act, the Fair Labor Standards Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act (“OWBPA”), the
Uniformed Services Employment and Reemployment Rights Act (“USERRA”), the Worker
Adjustment and Retraining Notification (“WARN”) Act, the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), and the Occupational Safety and Health Act.
Executive further releases any and all claims that he may have under State law
and any other claim under Federal law. Executive represents that he has not
assigned to any other person any of such claims and that he has the full right
to grant this release. Nothing in this Agreement, including the Limit on
Disclosures or Release of Claims, restricts or prohibits Executive from
communicating with, providing testimony before, providing confidential




Page 2 of 5
        



--------------------------------------------------------------------------------




information to, or filing or cooperating in a claim or investigation directly
with a self-regulatory authority or government agency or entity (without the
need to seek Dell’s prior approval), including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation or receiving an award from any
Regulator that provides awards for providing information. However, to the
maximum extent permitted by law, Executive is waiving Executive’s right to
receive any individual monetary relief from the Released Parties resulting from
such claims. Notwithstanding any other provision herein, Dell and Executive
agree that Executive is not waiving: (a) any claims that may arise in the future
under the Age Discrimination in Employment Act; (b) any claim for benefits under
any 401(k) retirement plan or employee health plan sponsored by Dell, EMC Corp.
or their affiliates; (c) any claims for base pay in connection with Executive’s
continued employment through the Separation Date; (d) any claims to the vested
portions of any equity plans in which the Executive is a participant; (e) any
claims to enforce the terms of this Agreement; (f) any rights to indemnification
which Executive may have against Dell; or (g) any other claims not waivable
under law.
5.Release of Unknown Claims. For the purpose of implementing a full and complete
release, Executive expressly acknowledges that the release that he gives in this
Agreement is intended to include in its effect, without limitation, claims that
he did not know or suspect to exist in his favor at the time of the effective
date of this Agreement, regardless of whether knowledge of such claims, or the
facts upon which they might be based, would materially have affected the
settlement of this matter, and that the consideration given under the Agreement
was also for the release of those claims and contemplates the extinguishment of
any such unknown claims. In furtherance of this settlement, Executive waives any
right he may have under California Civil Code Section 1542 (and other similar
statutes and regulations), which section reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in her or her favor at the time of executing the release, which
if known by him or her must have materially affected her or her settlement with
the debtor.
6.Compensation Paid. Executive represents, warrants, and agrees that all forms
of compensation and other monies, including paychecks, paid to Executive by Dell
to date have been accurately calculated, have represented the proper amounts due
to Executive, and have been based on Dell's merit-based compensation system. The
consideration set forth in this Agreement is consistent with what Executive
contracted to receive upon execution of a settlement agreement and release in a
form substantially the same as this Agreement.


7.Company Documents, Information, or Property. Executive agrees that, on or
before the Separation Date, Executive will have returned to Dell any and all
documents relating to Dell or its business operations (and any and all copies
thereof, whether in paper form or electronic form), computer equipment, badges,
credit cards, and any other Dell property in Executive’s possession or control.
Executive represents and agrees that Executive will not take, nor has Executive
taken, any such documents or property from the control or premises of Dell,
other than in the ordinary course of business with Dell, and that if, at any
time after the Separation Date, Executive should come into possession of any
such documents or property, Executive will return such documents or property to
Dell immediately, except that Executive may keep his Dell issued laptop, phone
and the following items in Executive’s home office: two docking stations, two
monitors, two printers, two keyboards and two computer mice, so long as those
devices are purged of all Dell data and meet all Dell licensing obligations.
Executive agrees to promptly comply with all directions from Dell’s IT’s
department to facilitate the preceding sentence.
8.Employment and Other Agreements. Executive agrees that, except as otherwise
provided in this Agreement, the provisions of agreements that Executive
previously entered into with Dell, that contain post-termination obligations
owing from Executive to Dell and that are intended to survive Executive’s
termination, remain in full force and effect.
9.Confidentiality. Executive agrees that, except as may be required by law,
court order, to enforce this Agreement or is already in the public domain,
Executive will keep the terms, amount, and fact of this Agreement completely
confidential. Notwithstanding the foregoing, Executive may disclose pertinent
information concerning this Agreement to Executive’s attorneys, tax advisors and
financial planners, and Executive’s spouse and other close family members,
provided they have previously been informed of and have agreed to be bound by
this confidentiality clause.




Page 3 of 5
        



--------------------------------------------------------------------------------




Dell acknowledges that as the general terms of this Agreement are already public
knowledge due to the prior disclosure of Executive’s Noncompetition Agreement,
any inadvertent disclosure of the terms of this Agreement shall not be deemed to
be a violation of the terms of this Agreement.
10.Non-disparagement. Executive agrees that, except as may be required by law or
court order Executive will not make any statement, oral or written, which has or
could have a detrimental effect in any material respect to the reputation or
goodwill of Dell or any other Released Party. Executive understands that
Executive’s compliance with a subpoena or other legally compulsive process or
Executive’s participation as a witness in any lawsuit will not be a violation of
this provision. Dell shall instruct members of its Executive Leadership Team and
the leadership team members of its Infrastructure Solutions Group to strictly
adhere to Dell’s policy of not making any statement which has or could have a
detrimental effect in any material respect to the reputation or goodwill of
Executive.
11.Cooperation. Executive agrees that Executive will give Dell Executive’s
reasonable cooperation in connection with any claims, lawsuits, or proceedings
that relate in any manner to Executive’s conduct or duties at Dell or that are
based on facts about which Executive obtained personal knowledge while employed
at Dell. In return, Dell agrees to reimburse Executive for direct and reasonable
out of pocket expenses incurred with respect to rendering such cooperation.
12.Successors. This Agreement shall be binding upon Executive and Dell and their
heirs, representatives, executors, administrators, successors, insurers, and
assigns, and shall inure to the benefit of each and all of them and to their
heirs, representatives, executors, administrators or assigns.
13.Applicable Law and Venue. THIS AGREEMENT SHALL BE INTERPRETED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF TEXAS, AND THE VENUE FOR THE RESOLUTION OF
ANY DISPUTES (LOCATION OF ANY LAWSUIT) SHALL BE SOLELY IN THE STATE AND FEDERAL
COURTS OF WILLIAMSON COUNTY, TEXAS.
14.Severability. The fact that one or more paragraphs (or portion thereof) of
this Agreement may be deemed invalid or unenforceable by any court shall not
invalidate the remaining paragraphs or portions of such paragraphs of this
Agreement.
15.Certain Acknowledgments. Executive acknowledges that Executive is signing
this Agreement voluntarily with full knowledge of its contents. If Executive
decides not to sign this Agreement, Dell will not retaliate against Executive.
Executive is not relying on any promise or representation not specifically and
explicitly made in this Agreement. This Agreement may not be amended or modified
except by a written agreement signed by Executive and an authorized officer of
Dell. Executive understands that any changes that the parties agree to make to
this Agreement after it has been presented to Executive, whether such changes
are material or non-material, will not extend the amount of time Executive has
to consider the Agreement.
16.Consideration and Revocation Periods. Executive understands that Executive
may take up to 21 days following Executive’s receipt of this Agreement to
consider this Agreement. Executive understands that Executive may use as much or
as little of this period as Executive chooses before signing the Agreement.
Executive is advised to consult with an attorney before signing this Agreement.
If Executive accepts this Agreement, Executive must sign it and return it to
Steve Price on or before the expiration of the 21 day period or Dell’s
withdrawal of the offer contained in the Agreement. By signing this Agreement,
Executive acknowledges that Executive was afforded a period of at least 21 days
from the date Dell’s proposal was presented to Executive in which to consider
it. In addition, Executive understands that Executive has a period of seven days
within which to revoke this Agreement after signing it. To revoke this
Agreement, Executive understands that Executive must provide written
notification of revocation to Steve Price within seven days from the date
Executive signed it.
If the foregoing accurately sets forth Executive’s agreement with Dell, please
signify by signing below and returning this Agreement in its entirety to Steve
Price on or before close of business on the twenty-first day after this
Agreement was first presented to you. If Dell has not received a signed copy of
this Agreement by that time, the offer reflected in this Agreement will
automatically terminate and expire without further notice from Dell.








Page 4 of 5
        



--------------------------------------------------------------------------------






For Executive:


Date:
September 14, 2017
 
/s/ David Goulden
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
David Goulden
 
 
 
 
Print Name
 







For Dell:


Date:
September 14, 2017
 
/s/ Steve Price
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
Steve Price
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
Executive Vice President, Human Resources
 
 
 
Title
 











Page 5 of 5
        

